Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 1 of 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- x
ENTRETELAS AMERICANAS S.A.,
19-cv-3658 (LAK)
Plaintiff,
- against -
RAFAEL IGNACIO SOLER,
Defendant.
---- ---X

 

PLAINTIFF’S NOTICE OF APPEAL

Notice is hereby given that plaintiff Entretelas Americanas SA appeals to the United

States Court of Appeals for the Second Circuit from the Court’s Order (ECF No. 29) (see annexed

Exhibit 1) dismissing the complaint on the Report and Recommendation (ECF No. 26) (see

annexed Exhibit 2) of U.S. Magistrate Judge R. W. Lehrburger and from each and every part of

the Order and the Report and Recommendation.

Dated: New York, New York
March 31, 2020 Respectfully submitted,

PAUL BATIST.

  
   

 

Paul Batista
Attorney for Plaintiff
Entretelas Americanas SA
26 Broadway, Suite 1900
New York, New York 10004
(631) 388-0111
Batista007@aol.com

To: All Counsel on Service List

Clerk of the Court
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 2 of 35

Exhibit 1
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 3 of 35
Case 1:19-cv-03658-LAK-RWL Document 29 Filed 03/10/20 Page 1 of1

UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF NEW YORK. I DOCUMENT

 

 

GSU CSE NC RE RR re eR x ff
i
ENTRETELAS AMERICANAS S.A., : DOC #: .
ie Se
| | DATE FILED: 3//0/Z0z3.
Plaintiff, : NPR ied bie a
* PEPE TOE fade od SRM ERM Latte
-against- 19-cv-3658 (LAK)
RAFAEL IGNACIO SOLER,
Defendant.
at pg lal a a A i x
ORDER

LEWIS A. KAPLAN, District Judge.

Substantially for the reasons stated in the report and recommendation of Magistrate

Judge Robert W. Lehrburger [DI 26], the complaint is dismissed without prejudice to the filing of
an amended complaint on or before April 7, 2020. Plaintiff's objections [DI 27], to the extent that

they are objections, are overruled,

SO ORDERED,

Dated: March 10, 2020 ls (be

Lewis A- Kaplan
United States District Judge

  

seed A wre Suge Wgyaecitatt cacti bey coe
i ' TE ge ahs a
: : — iin “EF if
j : — it
| iluspespny .

  
  
   

ELECTRONICALLY Fi FILED

   

   

STS Sate tte ere,
SSIES SSS REN eee

 

ii

wie niall
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 4 of 35

Exhibit 2
  
  
  

Case 1:19-cv-03658-LAK-RWL Document 31 FilecLO3/21/
Case 1:19-cv-03658-LAK-RWL Document 26 Fildtyfesenas)

   

ELECTRONICALLY FILED
DOC #:

    

 

UNITED STATES DISTRICT COURT DATE FILED:_ 2/3/2020
SOUTHERN DISTRICT OF NEW YORK
X
ENTRETELAS AMERICANAS S.A., 19 Civ. 03658 (LAK) (RWL)
Plaintiff, ; REPORT AND RECOMMENDATION
TO HON. LEWIS A. KAPLAN:
MOTION TO DISMISS
- against -
RAFAEL IGNACIO SOLER,
Defendant. :
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Plaintiff Entretelas Americanas S.A. (“Entretelas” or “Plaintiff’) filed suit against its
former Chief Executive Officer, Defendant Rafael Ignacio Soler (“Soler’ or “Defendant”).
Entretelas alleges, inter alia, that Soler diverted its corporate funds over approximately a
decade, ending with his departure from the company in 2017. The Complaint alleges
three claims under the Racketeer Influenced and Corrupt Organizations Act (“RICO”); a
breach of contract claim premised upon the parties’ employment agreement; and an
unjust enrichment claim. Plaintiff estimates its damages to exceed seven million dollars.

Now before the Court is Soler’s motion to dismiss the Complaint on multiple
grounds. (Dkt. 15.) Soler argues, inter alia, that the RICO claims are legally meritless;
this Court lacks jurisdiction over the remaining claims; and even if the Court did exercise
jurisdiction over the remaining claims, they too would be meritless. The Court agrees,

and for the following reasons, recommends that Soler’s motion be GRANTED and the

action dismissed.
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 6 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 2 of 31

Procedural History

Entretelas initiated this action on February 22, 2019 in New York County Supreme
Court by a Summons with Notice, and Soler removed it to this Court by filing a Notice of
Removal on April 24, 2019. (Dkt. 1.) The case was assigned to the Honorable Lewis A.
Kaplan, U.S.D.J. On April 29, 2019, Judge Kaplan referred the case to the undersigned
for general pretrial management and dispositive motions. (Dkt. 4.) Entretelas filed a
federal court Complaint, now the operative pleading, on May 16, 2019. (Dkt. 5.) The
Complaint asserts five causes of action: (|) Violation of RICO, 18 U.S.C. § 1962(c)
predicated on mail and wire fraud; (Il) Money Laundering in violation of RICO, 18 U.S.C.
§ 1956; (Ill) Extortion in violation of RICO, 18 U.S.C. § 1951; (IV) Breach of Employment
Agreement: and (V) Unjust Enrichment.

On September 13, 2019, Soler filed his motion to dismiss (Dkt. 15), which included
a Memorandum of Law in Support (“Def. Mem.”) (Dkt. 16) and the Declaration of Richard
W. Trotter in Support with Exhibits 1-3 (“Trotter Decl.”) (Dkt. 17.) After two extensions,
Entretelas filed its opposition to the motion on December 10, 2019, including the
Declaration of Paul Batista in Opposition with Exhibits 1-3 (“Batista Decl.”) (Dkt. 22) and
a Memorandum of Law in Opposition (“PI. Mem.”) (Dkt. 23). On January 16, 2020, Soler
filed his Memorandum of Law in Reply. (Dkt. 24.)

Factual Background’

Entretelas, registered in France and headquartered in Argentina, is a business

entity engaged in wholesale trade of textiles, among other activities. (Complaint Jf] 8,

 

1 In accordance with the standard for assessing a motion to dismiss, all non-conclusory
facts described herein are derived from Plaintiffs Complaint, and accepted as true, and
all reasonable inferences are made in Plaintiffs favor. See Erickson v. Pardus, 551 U.S.

2
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 7 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 3 of 31

17.) The Complaint does not allege that Entretelas maintains any business operations or
earns any profits in the United States. (Complaint 17.) Soler was an executive-level
employee of Entretelas and its Chief Executive Officer (“CEO”) for many years.
(Complaint J 3.) He worked for Entretelas in various capacities between January 1, 1999
and sometime in 2017. (Complaint J 4, 10.)

Though he had already been working there for about five years, Soler’s
relationship with Entretelas was memorialized through an Employment Agreement dated
July 26, 2004 (the “Employment Agreement”).* (Batista Decl., Ex. 3.) The Employment
Agreement provides for an annual salary, subject to adjustment for inflation, to be paid
partially in American currency and partially in Argentinean currency. (/d.) The
Employment Agreement provides that Soler would be based in the company’s Argentina
headquarters and states that he had certain loyalties to Entretelas: “You will devote all of
your time, experience and attention to carrying out your work; you will not be directly or
indirectly involved in any work outside of the Company.” (/d.; Complaint J] 16-17.)

The Employment Agreement includes a confidentiality provision, requiring Soler to
“observe secrecy regarding ... work and... not disclose any information, manufacturing
processes [and] know-how which you may learn during the course of your work, neither
during nor after the contract period” including prohibiting him from “writ[ing] articles for the

press [or] giv[ing] speeches related to your activity... .” (/d.; Complaint Jf] 11-12.) The

 

89, 94 (2007); Johnson v. Priceline.com, Inc., 711 F.3d 271, 275 (2d Cir. 2013). In
addition to the Complaint, the Court also draws upon statements and documents
incorporated into the Complaint by reference, as well as matters of which judicial notice
may be taken. See Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013) (citing ATS/
Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)).

2 The Employment Agreement acknowledges that Soler had been serving as “General
Manager for South America since January 1, 1999.” (/d.; Complaint J] 10.)

3
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 8 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 4 of 31

Employment Agreement further includes a non-compete provision, providing that for a
period of three years, Soler agrees “to refrain from directly or indirectly working, in any
way and in any form, for any company with activities related to the production and/or
marketing of woven and non-woven products for interfacings and shirts, in all countries in
South and North America, and to not “take any direct or indirect stake in such a company.”
(/d.; Complaint {| 15.) The non-compete commitment “is binding regardless of the reasons
and circumstances related to the cancellation of the contract.” (/d.)

The Complaint alleges that Soler breached various aspects of this Employment
Agreement. First, Entretelas claims that Soler diverted various monies from Argentinian
bank accounts into American ones. The Complaint alleges that between 2007 and 2017,
Soler “ordered that significant portions of his salary . . . and other remuneration .. . be
transferred from foreign sources to banks and other financial institutions in the United
States.” (Complaint J 21.) Entretelas further alleges that discovery will show that the
transfers in question involved “thousands of dollars” and were “designed to evade
payment of foreign and United States taxes.” (Complaint Jf 23-24.)

Second, Entretelas alleges that Soler filed a legal claim in Argentina in 2017 that
contained false and defamatory information (the “Argentina Action”). Statements from
the Argentina Action that Entretelas contends are false include (among others)
statements that Soler was merely a “simple worker” and not CEO of Entretelas; that
Entretelas paid Soler “off the books” while denying him bonuses and other compensation;
that Entretelas’ treatment of Soler caused him physical and emotional damage; and that

Entretelas demanded $7 million from Soler. (Complaint Jf] 19, 26.) Entretelas claims
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 9 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 5 of 31

that all these statements in the Argentina Action are false and designed to obfuscate
Soler’s obligations under the Employment Agreement.* (Complaint J 20.)

Third, the Complaint alleges that Soler failed to fulfil his commitment to “devote his
full-time efforts and loyalty” to Entretelas. (Complaint J] 25.) Soler purportedly established
two companies in the textile industry, Rasol S.A. and Loomtex S.A., during his
employment, and was “a major shareholder of DHJ Industries, Inc.” (/d.) Although the
Complaint does not explicitly plead that DHJ Industries was a competitor, it does allege
that this conduct violated the contractual “non-ownership” provision of the Employment
Agreement. (/d.)

The Complaint parlays Soler’s alleged misconduct into five causes of action. The
first three claims allege racketeering under RICO based on mail and wire fraud, money
laundering and extortion. The fourth claim is for breach of the Employment Agreement,
and the fifth claim is for unjust enrichment.

Legal Standard for Motion to Dismiss

To survive a Rule 12(b)(6) motion, a complaint must plead “enough facts to state
a Claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007). A claim is facially plausible when the factual content pleaded allows a

court “to draw the reasonable inference that the defendant is liable for the misconduct

 

3 A copy of the document Entretelas refers to as the Argentina Action is attached to the
declaration of Plaintiffs counsel. (Batista Decl., Ex. 2.) That document does not bear a
caption, government stamp, or case number. Neither party states whether this document
is a pleading in an Argentinian court, or some sort of private tribunal. Although the
national language of Argentina is Spanish, the document is in English, including a lengthy
personal narrative by Soler about his disputes with Entretelas. Regardless, the Court
accepts as true Plaintiffs allegation that this document pertains to a legal action filed by

Soler in Argentina.
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 10 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 6 of 31

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Where a complaint pleads facts
that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line between
possibility and plausibility of entitlement to relief.” /d. (quoting Twombly, 550 U.S. at
557):

In considering a motion to dismiss, a district court must accept all factual claims in
the complaint as true, and “draw| ] all reasonable inferences in the plaintiffs favor.” Lotes
Co. v. Hon Hai Precision Industry Co., 753 F.3d 395, 403 (2d Cir. 2014) (internal
quotations omitted); see also Clavin v. County of Orange, 620 Fed. App’x 45, 47 (2d Cir.
2015) (in deciding motions to dismiss, courts must “accept{[] all factual allegations as true
and draw{] all reasonable inferences in the non-moving party’s favor.”); Targum v. Citrin
Cooperman & Co., LLP, No. 12 Civ. 6909, 2013 WL 6087400, at *3 (S.D.N.Y. Nov. 19,
2013) (same).

This tenet, however, is “inapplicable to legal conclusions.” /qbal/, 556 U.S. at 678.
“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.” /d. “[RJather, the complaint's [fJactual allegations must be
enough to raise a right to relief above the speculative level, /.e., enough to make the claim
plausible.” Arista Records, LLC v. Doe, 604 F.3d 110, 120 (2d Cir. 2010) (internal
quotation marks omitted). A complaint is properly dismissed where, as a matter of law,
“the allegations in [the] complaint, however true, could not raise a claim of entitlement to
relief.” Twombly, 550 U.S. at 558.

For the purposes of considering a motion to dismiss pursuant to 12(b)(6), a court
generally is confined to the facts alleged in the complaint. Cortec Industries v. Sum

Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991). A court may, however, consider documents
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 11 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 7 of 31

attached to the complaint, statements or documents incorporated into the complaint by
reference, matters of which judicial notice may be taken, and_ public
records. See Kleinman v. Elan Corp., 706 F.3d 145, 152 (2d Cir. 2013) (citing ATS/
Communications, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). “Ifa document
relied on in the complaint contradicts allegations in the complaint, the document, not the
allegations, control, and the court need not accept the allegations in the complaint as
true.” Poindexter v. EMI Record Group. Inc., No. 11 Civ. 559, 2012 WL 1027639, at *2
(S.D.N.Y. March 27, 2012).
Discussion

Soler moves to dismiss on multiple grounds.* First, Soler argues that the RICO
claims fail to state a cause of action under the relevant statutes and also fail to meet
applicable pleading standards. Second, with respect to common law claims for breach of
the Employment Agreement and unjust enrichment, Soler argues that this Court lacks
subject matter jurisdiction in the absence of a cognizable federal claim. Alternatively,
Soler argues that the common law claims should be dismissed on forum non conveniens

grounds. For the reasons discussed below, the Court agrees and recommends dismissal

of all five causes of action.

 

4 In Soler’s pre-motion letter, he primarily argued that dismissal is required because this
Court lacks personal jurisdiction over him. (Dkt. 6.) Soler asserted that he is a resident of
Florida who visits New York only occasionally for medical treatment, and argued that the
Complaint does not assert any substantive connection between the underlying dispute
and New York. Plaintiff's opposition alleges that Soler has a “significant presence” in New
York, but without any details or support for that assertion. (PI. Mem. at 1.) Regardless, in
Soler’s motion, he noted that “in light of the numerous substantive deficiencies in
Entretelas’ claims — Soler waives his jurisdictional argument so as to allow the Court to
dismiss the Complaint on the merits.” (Def. Mem. at 1.) Accordingly, the Court need not
address potential issues related to personal jurisdiction.

7
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 12 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 8 of 31

A. RICO Claims

The Complaint asserts three causes of action under RICO. The First Cause of
Action alleges a violation of RICO, 18 U.S.C. § 1962(c) citing the predicate acts of mail
fraud (18 U.S.C. § 1341) and wire fraud (18 U.S.C. § 1343);° the Second Cause of Action
alleges the predicate act of money laundering in violation of RICO, 18 U.S.C. § 1956; and
the Third Cause of Action alleges the predicate act of extortion in violation of RICO, 18
U.S.C. § 1951. The Court begins its analysis by discussing the general standards
governing all claims under civil RICO and the required elements of such claims. The
Court then discusses why the Complaint fails to meet all requisite elements. Finally, the
Court discusses why each of the predicate acts alleged in the Complaint — mail fraud,
wire fraud, money laundering, and extortion — also fails to state a claim, independently
requiring dismissal. Ultimately, the Court finds that all three RICO claims should be
dismissed.

1. Limits of Civil RICO

Courts have frequently described civil RICO as an extreme cause of action and
“an unusually potent weapon = the litigation equivalent of
a thermonuclear device.” Katzman v. Victoria’s Secret Catalogue, 167 F.R.D. 649, 655
(S.D.N.Y. 1996), aff'd, 113 F.3d 1229 (2d Cir. 1997) (internal citations omitted). “Because

the ‘mere assertion of a RICO claim. . . has an almost inevitable stigmatizing effect on

 

5 As discussed in greater detail below, the First Cause of Action is styled as alleging a
“Violation of RICO 1962(c).” (See Complaint J] 32.) That provision of RICO, however, is
the broad provision under which all three RICO claims are made, each citing different
predicate acts. Accordingly, the First Cause of Action is better understood as alleging a
violation of RICO for the predicate acts of mail fraud and wire fraud as those are the
specific statutory offenses invoked by the First Cause of Action. (See Complaint {| 30.)

8
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 13 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 9 of 31

those named as defendants . . . courts should strive to flush out frivolous RICO allegations
at an early stage of the litigation.” /d.; see also Bell v. Hubbert, No. 95 Civ. 10456, 2007
WL 60513, at *5 (S.D.N.Y. Jan. 8, 2007) (same); DLJ Mortgage Capital, Inc. v.
Kontogiannis, 726 F. Supp. 2d 225, 236 (E.D.N.Y. 2010) (“plaintiffs have often been
overzealous in pursuing RICO claims, flooding federal courts by dressing up run-of-the-
mill fraud claims as RICO violations”). Plaintiffs “wielding RICO almost always miss the
mark.” Flexborrow LLC v. TD Auto Finance LLC, 255 F. Supp. 3d 406, 414 (E.D.N.Y.
2017) (citing Gross v. Waywell, 628 F.Supp.2d 475, 479-83 (S.D.N.Y. 2009) (conducting
survey of 145 civil RICO cases filed in the Southern District of New York from 2004
through 2007, and finding that all cases resolved on the merits resulted in judgments
against the plaintiffs, mostly at the motion to dismiss stage).

Accordingly, courts have generally approached civil RICO claims with a skeptical
eye. In this case, that skepticism is well justified. As explained below, the Complaint
does not meet the baseline standards for a RICO action, nor does it sufficiently plead the
required predicate acts.

2. Elements of a RICO Claim Under 18 U.S.C. § 1962(c)

Under RICO, it is “unlawful for any person employed by or associated with any
enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to
conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs
through a pattern of racketeering activity or collection of unlawful debt.” 18 U.S.C. §

1962(c). RICO provides a private civil cause of action, allowing that “[a]ny person injured
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 14 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 10 of 31

in his business or property by reason of a violation of [18 U.S.C. § 1962] may sue therefor
in any appropriate United States district court.” 18 U.S.C. § 1964(c).

To state a violation of § 1962(c), a plaintiff must plead four elements: “(1) conduct,
(2) of an enterprise, (3) through a pattern (4) of racketeering activity.” Anatian v.
Coutts Bank Ltd., 193 F.3d 85, 88 (2d Cir. 1999) (quoting Sedima, S.P.R.L. v. Imrex Co.,
473 U.S. 479, 496 (1985)); see also S.Q.K.F.C., Inc. v. Bell Atlantic TriCon Leasing
Corp., 84 F.3d 629, 633 (2d Cir.1996) (“[A] plaintiff must allege that a defendant,
‘employed by or associated with’ an enterprise affecting interstate or foreign commerce,
conducted or participated in the conduct of this enterprise's affairs ‘through a pattern of
racketeering activity.” (quoting 18 U.S.C. § 1962(c); Moss v. Morgan Stanley Inc., 719
F.2d 5, 17 (2d Cir. 1983)). The Court analyzes each of these four elements below.

a. The Complaint Pleads a Baseline Level of “Conduct”

A civil RICO plaintiff must allege that a defendant “conduct[ed] or participate[d],
directly or indirectly, in the conduct of [an] enterprise’s affairs.” 18 U.S.C. § 1962(c). The
Supreme Court has interpreted this statutory language broadly to mean that the RICO
defendant must have somehow participated “in the operation or management of the
enterprise.” DeFalco v. Bernas, 244 F.3d 286, 309 (2d Cir. 2001) (citing Reves v. Ernst
& Young, 507 U.S. 170, 185 (1993)); see also First Capital Asset Management, Inc. v.
Satinwood, Inc., 385 F.3d 159, 176 (2d Cir. 2004) (holding that “one is liable under RICO
only if he participated in the operation or management of the enterprise itself”)
(quoting Azrielli v. Cohen Law Offices, 21 F.3d 512, 521 (2d Cir.1994)). Under this
standard, a person may not be held liable merely for taking directions and performing

tasks that are “necessary and helpful to the enterprise,” or for providing “goods and

10
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 15 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 11 of 31

services that ultimately benefit the enterprise.” United States Fire Insurance Co. v. United
Limousine Service, Inc., 303 F. Supp. 2d 432, 451-52 (S.D.N.Y. 2004) (internal citations
and quotations omitted). Instead, “the RICO defendant must have played ‘some part in
directing [the enterprise’s] affairs.” First Capital Asset Management, 385 F.3d at 176
(quoting DeFalco, 244 F.3d at 310) (emphasis and brackets in original).

In the Second Circuit, “the ‘operation or management’ test typically has proven to
be a relatively low hurdle for plaintiffs to clear, especially at the pleading stage.” /d. at
177 (internal citations omitted); see, e.g., Baisch v. Gallina, 346 F.3d 366, 376-77 (2d Cir.
2003); United States v. Allen, 155 F.3d 35, 42-43 (2d Cir.1998) (holding the question
whether defendant “operated or managed” the affairs of an enterprise to be essentially
one of fact); A/U Insurance Co. v. Olmecs Medical Supply, Inc., No. 04 CV 2934, 2005
WL 3710370, at *8 (E.D.N.Y. Feb. 22, 2005) (“[Where the role of the particular defendant
in the RICO enterprise is unclear, plaintiffs may well be entitled to take discovery on this
question.”).

Here, Entretelas pleads that Soler was an executive at the company and engaged
in various bad acts while working there. (Complaint J] 29-32.) Based on the allegations
in the Complaint, which the Court must accept as true for purposes of the instant motion,
and based on the low bar for this first element, these allegations are enough to establish
“conduct.”

b. The Complaint Pleads an “Enterprise”

As for the second element, the Complaint pleads that Entretelas itself is the

“enterprise.” (Complaint | 29.) This is a somewhat unusual configuration for a RICO

action; the “enterprise” is typically the defendant in a RICO case, not the plaintiff.

11
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 16 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 12 of 31

Nevertheless, Entretales has plead the required elements to establish an “enterprise”
within the meaning of the statute to avoid dismissal on this basis.

A RICO enterprise is defined broadly and includes any “individual, partnership,
corporation, association or other legal entity, and any union or group of individuals
associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). Such an enterprise
need not be a formal; the statute is satisfied by a showing of a formal or informal group
of persons, “associated together for a common purpose of engaging in a course of
conduct” which then functions as a “continuing unit.” United States v. Turkette, 452 U.S.
576, 583 (1981); see also United States v. Morales, 185 F.3d 74, 80 (2d Cir. 1999).
Defendants alleged to be members of the enterprise unit must “share a common purpose
to engage in a particular fraudulent course of conduct and work together to achieve” their
goal. First Capital Asset Management, 385 F.3d at 174. In support of a claim that there
exists a RICO enterprise, a plaintiff must also plead that a defendant participated in the
“operation or management” of the enterprise. /d. at 175-76. This requires a showing that
each had “some part” in “directing the enterprise's affairs.” Reves, 507 U.S. at 179.

A corporate entity such as Entretelas certainly qualifies as an “enterprise.” And
Soler — as former CEO of Entretelas — participated in “directing the enterprise’s affairs”
within the meaning of the statute. First Capital Asset Management, 385 F.3d at 176.
Accordingly, Plaintiff has successfully plead the existence of an enterprise.

c. The Complaint Pleads a “Pattern” of Activity

The Complaint also pleads the pattern of racketeering activity necessary to survive

dismissal on this ground. A plaintiff seeking to demonstrate a pattern of racketeering

activity under 18 U.S.C. § 1962 “must allege (1) at least two predicate acts of racketeering

12
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 17 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 13 of 31

occurring within a ten-year period; (2) that the predicate acts are related to each other;
and (3) that the predicate acts amount to or pose a threat of continued criminal activity.”
United States Fire Insurance Co., 303 F. Supp. 2d at 448 (citing Cofacredit, S.A. v.
Windsor Plumbing Supply Co., Inc., 187 F.3d 229, 242 (2d Cir.1999);H.J. Inc. v.
Northwestern Bell, 492 U.S. 229, 239 (1989)).

A plaintiff may satisfy the continuity requirement “by alleging either a close-ended
pattern — that is, criminal conduct extending over a substantial period of time — or an open-
ended pattern, i.e., past criminal conduct coupled with a threat of future criminal

activity.” Liberty Mutual Insurance Co. v. Blessinger, No. 06 CV 391, 2007 WL 951905,

at *12 (E.D.N.Y. March 27, 2007) (citing H.J. Inc., 492 U.S. at 242). Since the Supreme Court

outlined these standards in H.J. Inc., “the Second Circuit has never held a period of less
than two years to constitute a substantial period of time for purposes of closed end
continuity.” /d. (quoting Oak Beverages, Inc. v. Tomra of Massachusetts, L.L.C., 96 F.
Supp. 2d 336, 347 (S.D.N.Y. 2000)). To establish a “pattern of racketeering activity,” a
plaintiff must plead at least two predicate acts, and must show that the predicate acts are
related and that they amount to, or pose a threat of, continuing criminal activity. G/CC
Capital Corp. v. Tech. Fin. Group, Inc., 67 F.3d 463, 465-466 (2d Cir.1995) (citing H.u.
Inc., 492 U.S. at 239). “Predicate acts are related if they have the ‘same or similar

purposes, results, participants, victims, or methods of commission, or otherwise are

thE

interrelated by distinguishing characteristics and are not isolated events.” Davis Lee
Pharmacy, Inc., v. Manhattan Central Capital Corp., 327 F. Supp. 2d 159, 164 (E.D.N.Y.

2004) (citing H.J. Inc., 492 U.S. at 240).

13
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 18 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 14 of 31

Here, the Complaint pleads a closed-ended pattern of criminal conduct. All
criminal conduct — mail fraud, wire fraud, money laundering, and extortion — is alleged to
have occurred while Soler was still CEO of Entretelas over a period of more than two
years. (Complaint J] 23-24.) While the legal validity of these predicate acts is a separate
matter addressed below, the Complaint properly pleads the continuity of their duration.

d. The Complaint Pleads “Racketeering Activity,” But Without Stating
Any Legally Cognizable Claims

“Racketeering activity” is defined in 18 U.S.C. § 1961 with a list of the predicate
“acts” and “offenses” that must underlie a RICO claim. It is not the acts or offenses in
isolation but the pattern of such acts or offenses that constitute the racketeering activities
that are necessary for the existence of a RICO violation. See 18 U.S.C. § 1961; CMG
Holdings Group. v. Wagner, No. 15 Civ. 5814, 2016 WL 4688865, at *3 (S.D.N.Y. Sept.
7, 2016) (listing potential offenses). These criminal acts specified in 18 U.S.C. § 1961
are colloquially referred to as “RICO ‘predicates.’” European Community v. RJR Nabisco,
Inc., 783 F.3d 123, 124 (2d Cir. 2015). They commonly include claims of mail fraud, wire
fraud, money laundering, and extortion, all of which are alleged in the Complaint.
Accordingly, Plaintiff has plead “racketeering activity” as defined by 18 U.S.C. § 1961.

But although the Complaint sufficiently pleads some of the basic elements of a
RICO claim, it entirely fails to state a claim for any of the predicate acts and thus fails to

state a RICO claim at all. © The Court will next address those deficiencies.

 

® Soler argues, as another potential basis for dismissal of the Complaint’s three RICO
claims, that Plaintiff has failed to state a “domestic injury” and that such an injury is a
prerequisite for RICO liability. (Def. Mem. at 7-10.) Entretelas, in turn, counters that the
application of the “domestic injury” requirement is an unsettled area of law in light of a
recent decision from the Second Circuit. (Pl. Mem. at 12-17, citing Bascufan v. Elsaca,
927 F.3d 108 (2d Cir. 2019).) Because there are other independent grounds for dismissal

14
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 19 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 15 of 31

3. All RICO Claims Fail to Sufficiently Plead “Predicate Acts”

Entretelas’' RICO claims are grounded on alleged predicate acts of mail and wire
fraud, money laundering and extortion. The Complaint fails to plausibly plead any one of
these, thus requiring dismissal.

a. Mail and Wire Fraud

Entretelas has failed to sufficiently plead the predicate acts of mail fraud (18 U.S.C.
§ 1341) and wire fraud (18 U.S.C. § 1343).

A RICO complaint alleging mail and wire fraud as predicate acts must show “(1)
the existence of a scheme to defraud, (2) defendant's Knowing or intentional participation
in the scheme, and (3) the use of interstate mails or transmission facilities in furtherance
of the scheme.” S.Q.K.F.C., Inc., 84 F.3d at 633. “The term ‘scheme to defraud’ is
measured by a non-technical standard reflecting fundamental notions of honesty, fair play
and right dealing.” A/U Insurance Co., 2005 WL 3710370 at *10. It has been described
as “a plan to deprive a person ‘of something of value by trick, deceit, chicane or
overreaching.” /d. (quoting United States v. Autuori, 212 F.3d 105, 115 (2d Cir.2000)).
“In order to state a RICO claim on the basis of wire or mail fraud, ‘[t]he use of the mails
need not be essential to the fraudulent scheme as long as the mailing is incident to an

essential part of the scheme.” Republic of Colombia v. Diageo North America, Inc., 531

 

of Plaintiff's three RICO claims, the Court need not base its conclusions on whether
Entretelas has properly stated a qualifying domestic injury under RICO.

15
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 20 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 16 of 31

F. Supp. 2d 365, 442 (E.D.N.Y. 2007). Fraud “require[s] a misrepresentation or
concealment of material fact.” Neder v. United States, 527 U.S. 1, 22 (1999).

RICO claims for mail and wire fraud are subject to the stricter pleading
requirements for all allegations of fraud under Federal Rule of Civil Procedure 9(b). /n re
Sumitomo Copper Litigation, 995 F. Supp. 451, 455-56 (S.D.N.Y. 1998) (noting pleading
requirements). Rule 9(b) reads: “In alleging fraud or mistake, a party must state with
particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge
and other condition of mind of a person may be alleged generally.” Fed. R. Civ. P. 9(b).
In order to comply with Rule 9(b), a complaint must "specify the statements it claims were
false or misleading, give particulars as to the respect in which plaintiffs contend the
statements were fraudulent, state when and where the statements were made, and
identify those responsible for the statements." Colony at Holbrook, Inc. v. Strata G.C.,
Inc., 928 F. Supp. 1224, 1230 (E.D.N.Y. 1996) (quoting Cosmas v. Hassett, 886 F.2d 8,
11 (2d Cir. 1989)); Trautz v. Weisman, 809 F. Supp. 239, 246 (S.D.N.Y. 1992) (“With a
fraud claim, the time, place, speaker and content of the alleged misrepresentation must
be specified”). For reasons explained earlier (the potential for unfairly stigmatizing a
defendant), Rule 9(b) has “even greater urgency” in civil RICO actions. Schmidt v. Fleet
Bank, No. 96 Civ. 5030, 1998 WL 47827, *5 (S.D.N.Y. Feb. 4, 1998) (quoting Morin v.
Trupin, 778 F. Supp. 711, 716 (S.D.N.Y. 1991)). Accordingly, the “overwhelming trend”
among courts is to apply Rule 9(b) strictly in order to effect dismissal of civil RICO suits”
alleging mail and wire fraud. In re Sumitomo Copper Litigation, 995 F. Supp. at 455.

Here, the First Cause of Action contains no particular examples of mail or wire

fraud. Searching elsewhere in the Complaint, Plaintiff alleges that the Argentina Action

16
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 21 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 17 of 31

“filed in 2017 and transmitted to the United States by mail and wire[ ] is replete with false
and fraudulent allegations.” (Complaint {| 26.) But the Complaint does not allege the
essential elements of mail or wire fraud, namely that Soler had an intent to defraud, who
precisely was defrauded, or what detrimental reliance resulted from the allegedly false
statements.’ See, e.g., Ritchie v. Taylor, 701 F. App’x 45, 47-48 (2d Cir. 2017) (noting
that mail fraud and wire fraud both require defendant's specific intent under RICO);
FindTheBest.com, Inc. v. Lumen View Technology LLC, 20 F. Supp. 3d 451, 458
(S.D.N.Y. 2014) (“Because a plaintiff must show that he is ‘injured in his business or
property by reason of’ a pattern of mail or wire fraud, reliance is an essential part of
demonstrating causation between a defendant's misrepresentation and the plaintiff's
injury) (quoting 18 U.S.C. § 1964(c)).

The first RICO claim for racketeering therefore cannot withstand Soler’s motion to
dismiss. See Gross v. Waywell, 628 F. Supp. 2d 475, 495 (S.D.N.Y. 2009) (dismissing
RICO claims for lack of specificity and citing Mills v. Polar Molecular Corp., 12 F.3d 1170,
1175 (2d Cir.1993) (“Rule 9(b) is not satisfied where the complaint vaguely attributes the
alleged fraudulent statements to [defendant]” without particularity); Spool v. World Child
International Adoption Agency, 520 F.3d 178, 185 (2d Cir. 2008) (holding that the
plaintiffs mail and wire fraud allegations were not “pled with the requisite particularity”

under Rule 9(b)). Here, the Complaint’s lack of specificity fails to satisfy the rigorous

 

’ The only “misrepresentations” alleged in the Complaint relate not to allegations of mail
and wire fraud, but rather to the allegedly false and defamatory statements contained in
the Argentina Action, which is simultaneously the basis for Plaintiff's extortion claim. This
is but one example of how the Complaint conflates or confuses legal concepts; mail and
wire fraud are predicate acts that have different elements than extortion.

17
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 22 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 18 of 31

pleading standards of Rule 9(b). Accordingly, the claim for mail and wire fraud cannot
survive dismissal.

The First Cause of Action also should be dismissed for failure to sufficiently plead
causation. The RICO statute “limits standing to plaintiffs whose injuries were both
factually and proximately caused by the RICO violation.” /n re American Express Co.
Shareholder Litigation, 39 F.3d 395, 399 (2d Cir.1994); Martin Hilti Family Trust v.
Knoedler Gallery, LLC, 137 F. Supp. 3d 430, 480 (S.D.N.Y. 2015)
(“To state a civil RICO claim, a plaintiff is required to show that a RICO predicate offense
‘not only was a ‘but for’ cause of his injury, but was the proximate cause as well’”)
(quoting Holmes v. Securities Investor Protection Corp., 503 U.S. 258, 268 (1992)).
“Proximate cause for RICO purposes requires ‘some direct relation between the injury
asserted and the injurious conduct alleged.” /d. “A link that is ‘too remote,’ ‘purely
contingent,’ or ‘indirec[t]’ is insufficient.” /d. (brackets in original).

Plaintiff has failed to plead with particularity how Defendant's alleged mail and wire
fraud has caused any harm. Instead, Entretelas makes a conclusory and generalized
allegation that Soler’s conduct has resulted in damages “believed to exceed $7 million”
(Complaint J] 33) but contains no allegations as to how Soler’s mail and wire fraud caused
harm, in that amount or any other amount. Thus, even if the Complaint were to plead a
cognizable violation of 18 U.S.C. § 1962(c) for mail and wire fraud, it fails to plead
causation between the alleged violation and resulting harm to Entretelas with any degree
of particularity or plausibility and should be dismissed for that reason as well. See, e.g.,
Empire Merchants, LLC v. Reliable Churchill LLP, 902 F.3d 132, 147 (2d Cir. 2018)

(affirming dismissal of RICO claim partially predicated on mail fraud where “[plaintiff] failed

18
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 23 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 19 of 31

adequately to allege that these predicate acts of racketeering proximately caused its
injuries”); Toohey v. Portfolio Recovery Associates, LLC, No. 15 Civ. 8098, 2016 WL
4473016, at *10 (S.D.N.Y. Aug. 22, 2016) (dismissing RICO claim with predicate acts of
mail and wire fraud where plaintiff failed to allege with particularity how defendant's
conduct resulted in damage); Leung v. Law, 387 F. Supp. 2d 105, 121 (E.D.N.Y. 2005)
(dismissing mail and wire fraud claims and fining that “[nJone of the defendants’ purported
racketeering activities has been adequately alleged to have been the proximate cause of
[plaintiff's] injuries”).
b. Money Laundering

Plaintiff's Second Cause of Action asserts that Defendant engaged in the predicate
act of money laundering as defined in 18 U.S.C. § 1956, subjecting him to liability under
RICO. (Complaint ] 34-37.) As defined in 18 U.S.C. § 1956(a)(1)(B)(i), a defendant is
liable for money laundering when: “knowing that [ ] property involved in a financial
transaction represents the proceeds of some form of unlawful activity, conducts or
attempts to conduct such a financial transaction which in fact involves the proceeds of
specified unlawful activity-knowing that the transaction is designed in whole or in part-to
conceal or disguise the nature, the location, the source, the ownership, or the control of
the proceeds of specified unlawful activity.”

To state a claim for money laundering under RICO, a plaintiff must plead: “(1) that
the defendant conducted a financial transaction; (2) that the transaction in fact involved
the proceeds of specified unlawful activity as defined in [18 U.S.C.] § 1956(c)(7); (3) that
the defendant knew that the property involved in the financial transaction represented the

proceeds of some form of unlawful activity; and (4) that the defendant knew that the

19
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 24 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 20 of 31

financial transaction was designed in whole or in part to conceal or disguise the source,
ownership, control, etc., of those proceeds.” Dale v. Banque SCS Alliance S.A., No. 02
Civ. 3592, 2005 WL 2347853, at *5n.2 (S.D.N.Y. Sept. 22, 2005) (citing United States v.
Maher, 108 F.3d 1513, 1527-28 (2d Cir.1997)); In re 650 Fifth Ave. & Related Properties,
777 F. Supp. 2d 529, 559 (S.D.N.Y. 2011) (same); Casio Computer Co. v. Sayo, No. 98
Civ. 3772, 2000 WL 1877516, at *16 (S.D.N.Y. Oct. 13, 2000) (same).

Here, Plaintiff has failed to plead most of the core elements of money laundering.
The Complaint successfully pleads the first element — that Soler conducted a financial
transaction. Entretelas alleges that Soler ordered “significant portions of his salary,
director's fees, bonuses, reimbursement for expenses, profit sharing and other
remuneration be transferred from foreign sources to banks . . . in the United States.”
(Complaint J 21.) But critically, as to the second element, Entretelas does not allege how
these monies were “the proceeds of specified unlawful activity.” Dale, 2005 WL 2347853,
at *5, n.2. To the contrary, Entretelas alleges that these moneys were forms of
“remuneration from plaintiff’ — that is, salary and compensation to which Soler was
apparently entitled. (Complaint {| 3, 21.) The Complaint thus fails to sufficiently set forth
the second element required for money laundering. See West 79th Street Corp. v.
Congregation Kahl Minchas Chinuch, No. 03 Civ. 8606, 2004 WL 2187069, at *10
(S.D.N.Y. Sept. 29, 2004) (“In the absence of adequate allegations as to the existence of
a specified unlawful activity, [RICO plaintiff] has failed to adequately plead money
laundering as a predicate racketeering activity [to support] its civil RICO claim’); Casio

Computer Co., 2000 WL 1877516, at *16-17 (a RICO plaintiff “must plead all elements of

20
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 25 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 21 of 31

the offense” in order to adequately plead money laundering as a predicate act under RICO
and withstand motions to dismiss).

Entretelas also has not met the third and fourth elements of the claim involving
scienter — that the defendant “knew that the property involved in the financial transaction
represented the proceeds of some form of unlawful activity” and that the defendant “knew
that the financial transaction was designed in whole or in part to conceal or disguise the
source, ownership, [or] control” of the monies. Dale, 2005 WL 2347853, at *5 (emphasis
added). Put differently, the Complaint does not allege that Soler knew that the monies
he supposedly transferred to American banks were the product of illegal activity, or that
Soler knew that his transfer would conceal the illegal monies. See Rosner v. Bank of
China, 528 F. Supp. 2d 419, 429 (S.D.N.Y. 2007) (plaintiff must plead all essential
elements of the offense including scienter); Zhu v. First Atlantic Bank, No. 05 Civ. 96,
2005 WL 2757536, at *3 (S.D.N.Y. Oct. 25, 2005) (“plaintiff insufficiently alleges the
scienter element of . . . money laundering’).

At best, the Complaint makes conclusory statements such as stating that the
transfers were “illicit” (Complaint {| 22) and that Soler transferred the monies to avoid
unspecified taxation. (Complaint 24.) Such threadbare allegations do not meet the
pleading requirements for particularity and plausibility under /qba/, 556 U.S. at 678 and
Twombly, 550 U.S. at 557. See Jus Punjabi LLC v. Get Punjabi US, Inc., 640 Fed. Appx.
56, 58 (2d Cir. 2016) (affirming dismissal of RICO claim for failure to plead that transfer
involved proceeds of unlawful activity); Schlesinger v. Schlesinger, No. 05 CV 5016, 2007
WL 9706976, at *9 (E.D.N.Y. Feb. 8, 2007) (dismissing RICO claims where “Plaintiff's

allegation of money laundering consists of the conclusory assertion that [defendant] used

21
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 26 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 22 of 31

various corporations to . . . launder funds. This conclusory statement fails to satisfy the
essential elements of the statute”); Casio Computer Co., 2000 WL 1877516, at *17
(dismissing money laundering RICO claim based on “sweeping allegations” that “only
provide conclusory statements that defendants’ transactions were conducted with the
purpose of concealing ‘the nature, the location, the source, the ownership, or the control
of the proceeds of specified unlawful activity”) (internal citations omitted)); Bernstein v.
Misk, 948 F. Supp. 228, 236 n.2 (E.D.N.Y. 1997) (dismissing RICO action predicated
on money laundering due to “conclusory assertions . . . unsupported by any facts”).
Accordingly, the Second Cause of Action for RICO money laundering should be
dismissed.
c. Extortion

Entretelas alleges that Soler has “falsely and fraudulently” asserted various
allegations in the Argentina Action. (Complaint Jf] 19-20, 26.) These allegedly false
claims are the basis for Plaintiffs Third Cause of Action for Extortion in Violation of RICO,
18 U.S.C. §§ 1951 and 1962. (Complaint J] 38-43.) The allegations, however, do not
state a viable cause of action.

Extortion is defined by 18 U.S.C. § 1951(b)(2) as “obtaining of property from
another, with his consent, induced by wrongful use of actual or threatened force, violence,
or fear, or under color of official right.” Applying that definition, courts have held that RICO
applies to extortionate acts where they constitute a “wrongful use of actual or threatened
force, violence, or fear, or under color of official right." Park South Associates v.
Fischbein, 626 F. Supp. 1108, 1114 (S.D.N.Y. 1986), aff'd, 800 F.2d 1128 (2d Cir. 1986)

(quoting 18 U.S.C. § 1951(b)(2)).

22
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 27 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 23 of 31

Here, as in Park South Associates, “[n]othing in the pleadings alleges anything to
do with force, violence or fear.” Park South Associates, 626 F. Supp. at 1114. Instead,
Entretelas alleges that Soler asserted false allegations against it in the Argentina Action
and that Soler “persistent[ly]” demanded various payments. (Complaint J 41.) The
absence of allegations of force, violence or fear is fatal to Entretelas’ extortion claim. See,
e.g., Batlle v. Associates For Women's Medicine, PLLC, No. 05 Civ. 8373, 2006 WL
2642137, at *7 (S.D.N.Y. Sept. 15, 2006) (“plaintiffs extortion allegation is insufficient
because it does not allege any ‘wrongful use of actual or threatened force, violence, or
fear’’) (quoting McLaughlin v. Anderson, 962 F.2d 187, 194 (2d Cir. 1992)); Kimm v.
Lee, No. 04 Civ. 5724, 2005 WL 89386, at “6 (S.D.N.Y. Jan. 13, 2005) (dismissing RICO
claim premised on alleged threats to banish plaintiff from his community as the complaint
failed to allege that such acts included any threat of force, violence, or fear); Conte v.
Newsday, Inc., 703 F. Supp. 2d 126, 137 (E.D.N.Y. 2010) (holding that allegations of
extortion under RICO were “insufficient” when focused only on defamation); Andrea
Doreen Ltd. v. Building Material Local Union 282, 299 F. Supp. 2d 129, 149 (E.D.N.Y.
2004) (rejecting RICO extortion claim and noting that under both federal law, 18 U.S.C. §
1951, and New York State law, N.Y. Penal Law § 155.05(2)(e), extortion must involve
“threat of force, violence, or fear’).

To the extent that Entretelas suggests it “feared” the Argentina Action, courts
routinely have rejected the argument that legal action can be a predicate act in the RICO
context. See, e.g., FindTheBest.com, Inc., 20 F. Supp. 3d at 457 (‘“filling] frivolous

lawsuits with the wrongful intent and effect of causing fear of economic loss [or] the

23
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 28 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 24 of 31

instigation of meritless litigation cannot constitute extortion [or constitute] predicate acts”

under RICO). As explained by one court:

The law is clear that litigation — even if frivolous or malicious — cannot constitute

extortion. ‘There are sound policy reasons against recognizing the instigation of

meritless litigation as a RICO predicate act. Recognizing such litigation as a

predicate RICO act would give complainants unprecedented access to federal

courts and the treble damage remedy authorized under RICO. Such a significant
extension of RICO's reach is best made, if at all, by Congress. Moreover, allowing
these suits to proceed as RICO suits risks chilling parties resort to the judicial
system to resolve their disputes.’
Ritchie v. Northern Leasing Systems, Inc., No. 12 Civ. 4992, 2016 WL 1241531, at *13
(S.D.N.Y. March 28, 2016), aff'd sub nom. Ritchie v. Taylor, 701 F. App’x 45 (2d Cir.
2017) (quoting FindTheBest.com, Inc., 20 F. Supp. 3d at 457). See also G-/ Holdings,
Inc. v. Baron & Budd, 179 F.Supp.2d 233, 259 (S.D.N.Y. 2001) (“Threats of litigation, and
even threats of meritless litigation or the actual pursuit of such litigation, have been held
not to constitute acts of extortion”); von Bulow by Auersperg v. von Bulow, 657 F. Supp.
1134, 1143-45 (S.D.N.Y.1987) (malicious prosecution is not a predicate act for RICO
purposes).

In short, even if Entretelas’ allegations are correct and Soler’s statements in the
Argentina Action are false or defamatory, that conduct cannot constitute a predicate
action for extortion under RICO. No other allegation in the Complaint supports a claim
for extortion. Accordingly, the Third Cause of Action for RICO extortion should be
dismissed.

B. Breach of Contract and Unjust Enrichment Claims Should Be Dismissed

Having determined that the Complaint does not state a viable cause of action

under RICO, the Court now considers Entretelas’ two remaining claims: the Fourth Cause

of Action for Breach of Contract (Complaint J] 44-47) and Fifth Cause of Action for Unjust

24
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 29 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 25 of 31

Enrichment (Complaint {| 48-50). As discussed below, the Court lacks original
jurisdiction over these claims and should decline to exercise jurisdiction over them given
the absence of any federal cause of action. Alternatively, the Court should exercise its

discretion to dismiss them on the basis of forum non conviens.

1. The Court Lacks Original Jurisdiction Over the Fourth and Fifth Causes
of Action

Both the Fourth and Fifth Causes of Action are common law claims under state
law predicated on the employment relationship between Soler and Entretelas. To
determine whether this Court should hear these claims, it must first determine whether it
has independent jurisdiction over them on the basis of either federal question or diversity,
and second, must determine whether, in the absence of such jurisdiction, it should
exercise supplemental jurisdiction to hear the claims anyway. The answer to both
questions is no.

First, the Court plainly does not have federal question jurisdiction over Plaintiff's
Fourth and Fifth Causes of Action. See 28 U.S.C. § 1331 (vesting federal district courts
with jurisdiction over “all civil actions arising under the Constitution, laws, or treaties of
the United States”). The Fourth and Fifth Causes of Action do not cite to any federal law
or authority that would raise a federal question under 28 U.S.C. § 1331. (See generally,
Complaint Jf] 44-47, 48-50.)

Second, without a federal claim, diversity jurisdiction would be the only potential
avenue into an American federal court. See 28 U.S.C. § 1332 (to obtain federal
jurisdiction in diversity, a case must have diversity of citizenship and an amount in
controversy in excess of $75,000). The Complaint successfully alleges the first element

of diversity jurisdiction: that the parties are diverse. Entretelas is a French company doing

25
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 30 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 26 of 31

business in Argentina (Complaint {| 3) and Soler is alleged to be a United States citizen
residing in Florida with occasional presence in New York. (Complaint Jf] 4, 28.)
However, Entretelas fails to allege the second critical element to establish diversity
jurisdiction: the amount in controversy. While the Complaint alleges damages “in an
amount to be determined at trial but believed to exceed $7 million” for all three of its RICO
claims (Complaint Jf] 33, 37, 43), it does not do so for the breach of contract and unjust
enrichment claims. Rather, it merely alleges “in an amount to be determined at trial”
without reference to any particular amount. (Complaint J] 47, 50.) No factual allegations
made in the Complaint allow the Court to calculate or intuit the damage totals with respect
to these two causes of action — certainly not to establish damages above the $75,000
threshold. Entretelas thus has failed to plead the requisite amount in controversy to
qualify for diversity jurisdiction. See, e.g., Brown v. Microsoft Corp., No. 19 Civ. 6649,
2019 WL 4805572, at *2 (S.D.N.Y. Oct. 1, 2019) (dismissing action where “Plaintiff has
not pleaded facts that, if true, would allow her to recover sufficient damages to invoke the
Court’s diversity jurisdiction”); Garrett v. Western Union, No. 19 Civ. 7500, 2019 WL
6619298, at *3 (S.D.N.Y. Dec. 3, 2019) (dismissing action where “Plaintiff's complaint
does not allege any facts suggesting that his claims satisfy the jurisdictional amount for a
diversity action, an amount in excess of the sum or value of $75,000”); Gilot v. Equivity
c/o ID Experts, No. 18 CV 3492, 2018 WL 3653150, at *3 (E.D.N.Y. July 31, 2018) (same).

Accordingly, the Court lacks original jurisdiction to hear Plaintiff's Fourth and Fifth

Causes of Action.

26
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 31 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 27 of 31

2. The Court Should Decline to Exercise Supplemental Jurisdiction Over the
Fourth and Fifth Causes of Action

In some circumstances, courts may exercise supplemental jurisdiction over “other
claims that are so related to claims in the action within such original jurisdiction that they
form part of the same case or controversy.” 28 U.S.C. § 1367(a). Here, however, there
is no basis for the exercise of supplemental jurisdiction over the Fourth and Fifth Causes
of Action. Supplemental jurisdiction under 28 U.S.C. § 1367 is discretionary. A court
need not hear a claim for which it would lack original jurisdiction if “there are ... compelling
reasons for declining jurisdiction.” 28 U.S.C. § 1367(c)(4). A district court thus “may
decide to refuse to exercise supplemental jurisdiction if (1) the state law claim raises a
novel or complex issue of state law, (2) the state law claim substantially predominates
over the federal claim, (3) the district court has dismissed all other claims over which it
had federal jurisdiction, or (4) there are exceptional circumstances.” Blackrock Balanced
Capital Portfolio v. HSBC Bank USA, National Association, 95 F. Supp. 3d 703, 708-09
(S.D.N.Y. 2015) (citing Shahriar v. Smith & Wollensky Restaurant Group, Inc., 659 F.3d
234, 245 (2d Cir. 2011)). “When deciding whether to exercise supplemental jurisdiction,
a federal court should consider and weigh the values of judicial economy, convenience,
fairness, and comity.” /d.

As most relevant here, courts will generally decline to exercise supplemental
jurisdiction where they dismiss all federal claims from an action. See, e.g., Giordano v.
City of New York, 274 F.3d 740, 754 (2d Cir. 2001) (“it is particularly appropriate for the
district court to dismiss [common law claims] where ‘the federal claim on which the state
claim hangs has [also] been dismissed”) (internal citations omitted); Blackrock Balanced

Capital Portfolio, 95 F. Supp. 3d at 708-09 (citing Shahriar, 659 F.3d at 245) (district court

27
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 32 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 28 of 31

“may decide to refuse to exercise supplemental jurisdiction if . . . the district court has
dismissed all other claims over which it had federal jurisdiction . .. ."); Rodriguez v. Mount
Vernon Hospital, No. 09 Civ. 5691, 2011 WL 3874814, at *2 (S.D.N.Y. Sept. 2, 2011)
(“Without any federal claim, this Court declines to exercise supplemental jurisdiction over
Plaintiffs remaining state law claims”) (citing Giordano, 274 F.3d at 754); Rosario v.
International Auto Mall & Leasing Center, Inc., No. 12 Civ. 4059, 2013 WL 1144893, at
“4 (S.D.N.Y. March 19, 2013) (dismissing state claim where the court “has no
independent basis for federal jurisdiction’).

That is precisely the situation here. The Court has already determined that the
Complaint’s RICO claims fail to state a cause of action, meaning that there is no viable
federal claim remaining. All the relevant factors favor dismissal: comity is promoted by
consideration of the state claims in state court; judicial economy is preserved as this
action is only at its earliest stages; pursuing claims in New York State court will be no less
convenient than litigation in New York’s Southern District of New York; and Plaintiff has
not suggested that having to pursue its claims in state court would be any less fair than
pursuing them in federal court. The Court should decline to exercise supplemental

jurisdiction over the Fourth and Fifth Causes of Action.®

 

8 While the Court does not decide the issue, it notes that, as currently plead, the unjust
enrichment claim is improperly duplicative of the contractual claim and therefore subject
to dismissal for failure to state a claim. The Fifth Cause of Action — essentially three
sentences long — merely references the employment relationship between Soler and
Entretelas that is also the basis for the breach of contract claim under the Employment
Agreement. It makes no new or different allegations. Accordingly, as currently plead, the
claim could not survive even if the Court exercised supplemental jurisdiction. See Clark-
Fitzpatrick, Inc. v. Long Island Railroad Co., 70 N.Y.2d 382, 388 (1987) (“[t]he existence
of a valid and enforceable written contract governing a particular subject matter ordinarily
precludes recovery in quasi contract for events arising out of the same subject
matter’); see also Blum v. Spaha Capital Management, LLC, 44 F. Supp. 3d 482, 496

28
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 33 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 29 of 31

3. Alternatively, the Court Should Dismiss the Claims on the Basis of Forum
Non Conviens

Soler also argues, correctly, that Entretelas’ common law claims should be subject
to dismissal on forum non conveniens grounds. The doctrine of forum non conveniens “is
a discretionary device permitting a court. . . to dismiss a claim even if the court is a
permissible venue with proper jurisdiction over the claim.” Wiwa v. Royal Dutch
Petroleum Co., 226 F.3d 88, 100 (2d Cir. 2000) (internal citations and quotations omitted).

In the Second Circuit, courts apply a three-step process to determine whether to
dismiss an action for forum non conveniens. Wilson v. Eckhaus, 349 Fed. App’x. 649,
650 (2d Cir. 2009). First, the court must “determine[ ] the degree of deference properly
accorded the plaintiffs choice of forum.” Norex Petroleum Ltd. v. Access Industries, Inc.,
416 F.3d 146, 153 (2d Cir. 2005). Second, “after determining whether the plaintiffs choice
is entitled to more or less deference,” the court must determine “whether an adequate
alternative forum exists.” /ragorri v. United Technologies Corp., 274 F.3d 65, 73 (2d Cir.
2001). Third, the court must “then balance a series of factors involving the private
interests of the parties in maintaining the litigation in the competing fora and any public
interests at stake.” Wiwa, 226 F.3d at 100.

Here, all three factors weigh in favor of dismissal. First, although plaintiffs are
generally entitled to some degree of deference for their chosen forum, “a foreign plaintiff
is entitled to a far weaker presumption than is a United States Citizen.” Morris v. Chemical
Bank, No. 85 Civ. 9838, 1987 WL 16973, at *2 (S.D.N.Y. Sept. 10, 1987), aff'd, 847 F.2d

835 (2d Cir. 1988) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235 (1981). Entretelas is

 

(S.D.N.Y. 2014) (dismissing plaintiff's unjust enrichment claim where a valid, enforceable
contract existed).

29
Case 1;19-cv-03658-LAK-RWL Document 31 Filed 03 s1ig0 Page 34 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 30 of 31

not a citizen of the United States. Rather, it is a member of a group of French companies
that operates in Argentina; and it does not allege any substantial connection to the United
States. (Complaint Jf} 3, 8, 26.) Accordingly, its choice of forum warrants minimal
deference.

Second, Entretelas does not provide any reason why Argentina is an inadequate
alternative forum in which to litigate its common law claims, particularly given the fact that
the Argentina Action is apparently already pending there. (Complaint J] 19-20.) Third
and finally, the private and public interests favor Argentina as a forum. After all, most if
not all of the relevant documents and witnesses are likely to be located in Argentina where
Entretelas is headquartered and where Soler largely worked. The Complaint does not
allege any material connection or evidence tying the breach of contract or unjust
enrichment claims to this District. Indeed, despite the allegation that there may be monies
in American bank accounts to which Entretelas has a property right, there is no substantial
nexus to the United States at all, much less New York. In short, even if this Court chose
to exercise supplemental jurisdiction over the common law claims, they would still be
subject to dismissal on the basis of forum non conveniens.

Conclusion

For the foregoing reasons, | recommend that Defendant’s Motion to Dismiss be
GRANTED and the case dismissed without prejudice. The parties’ remaining arguments,
to the extent not addressed herein, have been considered by the Court and found to be
without merit. Pursuant to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(d) of the
Federal Rules of Civil Procedure, the parties shall have fourteen (14) days to file written

objections to this Report and Recommendation. Such objections shall be filed with the

30
Case 1:19-cv-03658-LAK-RWL Document 31 Filed 03/31/20 Page 35 of 35
Case 1:19-cv-03658-LAK-RWL Document 26 Filed 02/03/20 Page 31 of 31

Clerk of the Court, with extra copies delivered to the Chambers of the Honorable Lewis
A. Kaplan, United States Courthouse, 500 Pearl Street, New York, New York 10007, and
to the Chambers of the undersigned, 500 Pearl Street, New York, New York 10007.

Failure to file timely objections will result in a waiver of objections and will preclude

appellate review.

Respectfully Submitted,

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: February 3, 2020
New York, New York

31
